AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                     Page 1 of   3   Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California

UNITED STATES OF AMERICA,
                                                                          )
                              v.                                          )
                                                                          )             Case No.   1:21-mj-00041 BAM
ESMERELDA CEJA MENDEZ                                                     )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:                               United States District Courthouse
                                                                                         Place
                                                               2500 Tulare Street, Fresno CA 93721

      on                August 18, 2021 at 1:00 p.m. in courtroom 7 before Magistrate Judge Sheila K. Oberto
                                                                              Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
                                                                                                               Page        of   Pages

                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention. a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison tenn of not more •han ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; ot intimidate or
attempt to intimidate a witness, victim, juror, informant. or officer of the court. The penalties for tampering, retaliation, or
intimidation arc significantly more serious if they involve a killing or attempted killing.
       IC after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (I) an offense punishable by death, life imprisonment. or imprisonment for a tenn of fifteen years or more you will be fined
             not more than $250,000 or imprisoned for not more than IO years. or both;
       (2) an offense punishable by imprisonment for a tenn of five years or more, but less than fifteen years you will be fined not
             more than $250,000 or imprisoned for not more than five years. or both;
       (3) any other felony you will be fined not more than $250.000 or imprisoned not more than two years, or both;
       (4) a misdemeanor you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A tenn of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition. a failure to appear or surrender may result in the forfeiture of any bond posted.

                                               Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and suJTender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                         <:- [ l' •
                                                                                           t'

                                                                                        f);/endan/ ·s Signature




                                             Directions to the llnited States Marshal

(X
 DX ) The defendant is ORDERED released after processing.



Date:   5/28/2021
                                                                                      .huhoa! Officer·.,· Signature

                                                                        U.S. Magistrate Judge , Sheila K. Oberto
                                                                                         Prmred name and title




                    DISTRIBUTION   COlffil    DITI NDJ\Nl     PRl'.TRIJ\L Sl'R VICI     US r\ ITORNEY           U.S. MARSHAL
